Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 10, 2021

                                    No. 04-21-00218-CR

                               William Earl CUNNINGHAM,
                                         Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CR-10050
                       Honorable Melisa C. Skinner, Judge Presiding


                                      ORDER

        Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due on or
before October 4, 2021.



                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court